Kirkpatrick, G. J.
I think we have determined that there ought to be a notice to the overseers against whom *218the distress is to be issued. It is contrary to the whole policy of our law that they should be condemned unheard.'
Eord, J. It stands on the same footing as an order of ■filiation; the act does not require notice, but it has always been held necessary.
Rossell, J. concurred.
Let the order of the justices for issuing the distress warrant, and, also, the said distress warrant be quashed.